Title: William Fontaine to Thomas Jefferson, 3 November 1809
From: Fontaine, William
To: Jefferson, Thomas


          Dear Sir Hanover Novr 3d 1809
          Your letter gave me great relief—It reconciles me to my self—The friendly & flattering terms in which it is conceived, and the promptitude with which it was dispatched, afford the most decisive & consolatory evidence, that you take an interest in my feelings; & that I have not lost your friendship. Far from any thing unpleasant having arisen at the hand of yourself or family, it was a conviction of the reverse that served to aggravate my suffering—as it appears that nothing particular, of the things apprehended, struck your observation, some explanation is rendered necessary—I have said enough upon the subject of that alarming situation in which I found myself, the day on which I left Montecello—Looking back upon the incidents of the preceding day & evening, in that indistinct form which my memory presented, I was struck with the recollection of a very abrupt & familiar address, made to that eminently respectable man, Mr Galatine, upon the subject of his report upon the Canels, & the Dismal Swamp Country through which they pass, such an address as it appeared nothing but equality of rank and an intimate acquaintance could justify—another cause of disquietude was an apprehension that I had been indelicate in the matter or the manner of introducing the Story of our retreat through the mountains—and by the way, I have never been exempt from some emotion when that subject has been introduced, because I have so frequently heared & seen it made an occasion of the vilest & most execrable slander toward you—
          But your goodness it appears is prepared to remedy or to overlook all the evils, whatever they may have been, of my indiscretion—
          I thought, when my apprehensions seized that Me, that every body must have heared, seen & felt—in truth I perceive that a sort of diseased sensibility increases upon me as I advance in years—that brings many a pang—In the present instance, you have happily effected my relief, and, as at first said, reconciled me to myself—
          Should it happen that any thing carry me, at any time, near Montecello, I shall not forget your friendly invitation—I shall not neglect the opportunity of paying my respects to you—with the highest esteem & respect
          I am, Yr. most obedt Servt W. Fontaine
        